Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.1 Page 1 of 7




  1   P. Kristofer Strojnik, SBN 242728
      Law Offices of Peter Strojnik
  2   pstrojnik@strojniklaw.com
  3   Esplanade Center III, Suite 700
      2415 East Camelback Road
  4   Phoenix, Arizona 85016
  5   602.510.9409 (tel.)

  6   Attorneys for Plaintiff
  7                              UNITED STATES DISTRICT COURT
  8
                              SOUTHERN DISTRICT OF CALIFORNIA
  9
      THERESA BROOKE, a married woman
 10
      dealing with her sole and separate claim,      Case No: '20CV1900 WQHMDD
 11
                              Plaintiff,             VERIFIED COMPLAINT
 12
 13   vs.                                            (JURY TRIAL DEMANDED)

 14   NORCAP GENERATIONS LLC, a
      Delaware limited liability company dba
 15
      Quality Suites San Diego SeaWorld Area,
 16
                              Defendant.
 17
 18          Plaintiff Theresa Marie Brooke alleges:

 19                                           PARTIES

 20          1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,

 21   and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),

 22   the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

 23   California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due

 24   to the loss of a leg.

 25          2.      Defendant, Norcap Generations LLC, owns and/or operates and does

 26   business as the hotel Quality Suites San Diego SeaWorld Area located at 631 Camino

 27   del Rio S in San Diego, California. Defendant’s hotel is a public accommodation

 28
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.2 Page 2 of 7




  1   pursuant to 42 U.S.C. § 12181(7)(A), which offers public lodging services. On
  2   information and belief, Defendant’s hotel was renovated after March 15, 2012.
  3                               SUMMARY OF ALLEGATIONS
  4          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
  5   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
  6   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
  7   Rights Act (“Unruh”), California Civil Code §§51, 52. Specifically, Plaintiff brings this
  8   action because Defendant’s hotel does not comply with Section 503 of the 2010
  9   Standards of Accessible Design; Defendant does not have an access aisle at the hotel
 10   passenger loading zone that is compliant with Section 503.
 11                                         JURISDICTION
 12          4.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
 13   U.S.C. § 12188.
 14          5.     The Court has supplemental jurisdiction over the state law claim. 28
 15   U.S.C. § 1367. See also Johnson v. Mariani, No. 17-01628-BLF (N.D. Cal. Jul. 10,
 16   2017); Johnson v. United Rentals Nw., Inc., No. 11-00204, 2011 WL 2746110, at *4.
 17          6.     Plaintiff’s claims asserted herein arose in this judicial district and
 18   Defendant does substantial business in this judicial district.
 19          7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 20   in that this is the judicial district in which a substantial part of the acts and omissions
 21   giving rise to the claims occurred.
 22                                         ALLEGATIONS
 23          8.     Plaintiff formerly worked in the hospitality industry and her husband
 24   works in the travel industry. She and her husband are avid travelers to California for
 25   purposes of leisure travel, court-related hearings, conferences and inspections, and to
 26   “test” whether various hotels across the Country comply with disability access laws.
 27   She has been to California countless times over the past few years for purposes of
 28   checking ADA compliance, leisure travel, and court-related conferences.


                                                 2
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.3 Page 3 of 7




  1          9.     Plaintiff and her husband traveled to San Diego in mid-September 2020
  2   for purposes of leisure travel and to test accessibility at local hotels.
  3          10.    During this trip, Plaintiff personally visited Defendant’s hotel and stopped
  4   at Defendant’s passenger loading zone directly in front of the lobby. The passenger
  5   loading zone is the area directly in front of the lobby that persons generally park for a
  6   short period while checking in or loading luggage.
  7          11.    Plaintiff could not access Defendant’s lobby because the passenger
  8   loading zone did not have an access aisle that complies with Section 503 of the
  9   Standards. An access aisle is necessary to mark where other cars should not drive and
 10   park, thereby creating a clear path to the lobby from the passenger loading zone for a
 11   person in a wheelchair and providing a safe space for persons in a wheelchair without a
 12   threat of vehicles running into her. An access aisle is similar to a bike lane for bikers,
 13   except an access aisle is for persons in a wheelchair.
 14          12.    An illustration of a correct access aisle (the striped portion of the
 15   illustration below) and compliant cut-out are provided below, which was not provided
 16   by Defendant:
 17
 18
 19
 20
 21                         _ ......,,...............
 22
                                                        veh ·c1e pull-up space        96" min
 23
 24                    L----------------------
                      .t=                                      20'min
                                                                                 7r
 25
 26
             13.    Deterred at the lack of equality and inability to even access the lobby
 27
      from the passenger loading zone, Plaintiff could not even enter the lobby.
 28


                                                                3
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.4 Page 4 of 7




  1          14.    Plaintiff is deterred from visiting Defendant’s hotel in the future until and
  2   unless Defendant remedies the barrier referenced above. Plaintiff intends on visiting
  3   San Diego again later this year for leisure and further ADA testing and will visit
  4   Defendant’s hotel if it remediates the barrier at issue. If remediation occurs, Plaintiff
  5   can then gain equal access as able-bodied consumers. Plaintiff may also have to return
  6   to the hotel and San Diego for purposes of joint site inspections, ENEs or other court-
  7   related conferences and hearings.
  8          15.    It is readily achievable to modify the hotel to provide an access aisle.
  9          16.    Without injunctive relief, Plaintiff and others will continue to be unable to
 10   independently use Defendant’s hotel in violation of her rights under the ADA.
 11          17.    Other potential violations and barriers to entry at Defendant’s hotel may
 12   be discovered during this litigation. It is Plaintiff’s intention to cure all ADA violations
 13   at this hotel in one lawsuit as opposed to doing so in piecemeal litigation, and so she
 14   will amend this Complaint pursuant to Doran if additional ADA violations are
 15   discovered during the case.
 16                                 FIRST CAUSE OF ACTION
 17      18. Plaintiff incorporates all allegations heretofore set forth.
 18          19.    Defendant has discriminated against Plaintiff and others in that it has
 19   failed to make its public lodging services fully accessible to, and independently usable
 20   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
 21   121282(b)(2)(iv) and the 2010 Standards, as described above.
 22          20.    Defendant has discriminated against Plaintiff in that it has failed to
 23   remove architectural barriers to make its lodging services fully accessible to, and
 24   independently usable by individuals who are disabled in violation of 42 U.S.C.
 25   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
 26   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging
 27   services nor result in an undue burden to Defendant.
 28


                                                 4
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.5 Page 5 of 7




  1          21.      In violation of the 2010 Standards, Defendant’s hotel passenger loading
  2   zone does not have a disability access aisle as required by Section 503 of the Standards.
  3          22.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
  4   as described above, is readily achievable by the Defendant. Id. Readily achievable
  5   means that providing access is easily accomplishable without significant difficulty or
  6   expense.
  7          23.      Defendant’s conduct is ongoing, and, given that Defendant has never fully
  8   complied with the ADA’s requirements that public accommodations make lodging
  9   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
 10   invokes her statutory right to declaratory and injunctive relief, as well as costs and
 11   attorneys’ fees.
 12          24.      Without the requested injunctive relief, specifically including the request
 13   that the Court retain jurisdiction of this matter for a period to be determined after the
 14   Defendant certifies that it is fully in compliance with the mandatory requirements of the
 15   ADA that are discussed above, Defendant’s non-compliance with the ADA’s
 16   requirements that its passenger loading zone be fully accessible to, and independently
 17   useable by, disabled people is likely to recur.
 18          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 19                a. A Declaratory Judgment that at the commencement of this action
 20                   Defendant was in violation of the specific requirements of Title III of the
 21                   ADA described above, and the relevant implementing regulations of the
 22                   ADA, in that Defendant took no action that was reasonably calculated to
 23                   ensure that all of its passenger loading zone is fully accessible to, and
 24                   independently usable by, disabled individuals;
 25                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
 26                   36.504(a) which directs Defendant to take all steps necessary to bring its
 27                   passenger loading zone into full compliance with the requirements set
 28                   forth in the ADA;


                                                 5
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.6 Page 6 of 7




  1                c. Payment of costs and attorney’s fees;
  2                d. The provision of whatever other relief the Court deems just, equitable and
  3                   appropriate.
  4                                  SECOND CAUSE OF ACTION
  5          25.      Plaintiff realleges all allegations heretofore set forth.
  6          26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
  7   public accommodation on the basis of her disability as outlined above.
  8          27.      Unruh provides for declaratory and monetary relief to “aggrieved
  9   persons” who suffer from discrimination on the basis of their disability.
 10          28.      Plaintiff has been damaged by the Defendant’s non-compliance with
 11   Unruh.
 12          29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
 13   relief as the Court considers appropriate, including monetary damages in an amount of
 14   $4,000.00, and not more.
 15          30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
 16   amount to be proven at trial.
 17          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 18                a. A Declaratory Judgment that at the commencement of this action
 19                   Defendant was in violation of the specific requirements of Unruh; and
 20                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
 21                   36.504(a) which directs Defendant to take all steps necessary to bring its
 22                   passenger loading zone into full compliance with the requirements set
 23                   forth in the ADA;
 24                c. Payment of costs and attorney’s fees;
 25                d. For damages in the amount of $4,000.00, the statutory minimum, and not
 26                   more; and
 27
 28


                                                   6
Case 3:20-cv-01900-WQH-MDD Document 1 Filed 09/23/20 PageID.7 Page 7 of 7




  1             e. The provision of whatever other relief the Court deems just, equitable and
  2                 appropriate.
  3                                DEMAND FOR JURY TRIAL
  4          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
  5   demands a jury trial on issues triable by a jury.
  6
  7          RESPECTFULLY SUBMITTED this 22d day of September, 2020.
  8                                              /s/ P. Kristofer Strojnik
  9                                              P. Kristofer Strojnik (242728)
                                                 Attorneys for Plaintiff
 10
 11                                        VERIFICATION

 12          I declare under penalty of perjury that the foregoing is true and correct.
 13                        DATED this 22d day of September, 2020.
 14
 15
 16
 17
 18
             Theresa Marie Brooke
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                7
